PER CURIAM.
Having considered the appellants’ response to this Court’s order of December 8, 2005, this appeal is hereby DISMISSED for lack of jurisdiction. See Canfield v. Cantele, 837 So.2d 371, 375 (Fla.2002) (reaffirming the traditional test for finality requiring that “no further action by the court will be necessary”); Ponton v. Gross, 576 So.2d 910 (Fla. 1st DCA 1991) (holding order that contains contingency allowing proceedings to continue is not a final or*1065der). The administrative order on appeal is not a final order. Specifically, this order reserves jurisdiction to address the specific accommodation or equipment needed by the appellants. This dismissal is without prejudice to the appellants’ right to appeal once a final order disposing of the remaining issue has been entered.
BARFIELD, WOLF, and BROWNING, JJ., concur.